for an abuse of discretion). Moreover, even assuming error occurred,
                appellant cannot demonstrate prejudice, as he exercised a peremptory
                strike against the prospective juror and has not shown that any seated
                juror was biased. Id. at 796, 121 P.3d at 578 ("If the jury actually seated
                is impartial, the fact that a defendant had to use a peremptory challenge
                to achieve that result does not mean that the defendant was denied his
                right to an impartial jury.").
                            Appellant next contends that the district court abused its
                discretion by rejecting his      Batson'   challenge to the prosecutor's
                peremptory strike of an African-American juror on the ground that he
                failed to make a prima facie showing of discriminatory intent.
                Determining whether the prosecutor's peremptory challenge against a
                juror was discriminatory involves a three-step analysis—the first step
                being that appellant must make a prima facie showing of discriminatory
                intent.   See Diomampo ix State,     124 Nev. 414, 185 P.3d 1031 (2008)
                (identifying the three steps of a Batson analysis). A prima facie showing
                requires the proponent of the challenge to demonstrate "that the totality of
                the relevant facts gives rise to an inference of discriminatory purpose."
                Batson, 476 -U.S. at 93-94; see Watson v. State, 130 Nev., Adv. Op 76, 335
                P.3d 157, 166 (2014). Here, appellant argued that the prosecutor violated
                Batson because there was "no valid reason other than the fact that [the
                challenged prospective juror] was African-American." Because appellant
                proffered no facts giving rise to an inference of discriminatory purpose, the
                district court did not abuse its discretion by denying his Batson challenge.
                See Watson v. State,      Nev., Adv. Op. 76, 335 P.3d 157, 166 (2014)


                      'Batson u. Kentucky, 476 U.S. 79 (1986)

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947k
                    (observing that "the mere fact that the State used a peremptory challenge
                    to exclude a member of a cognizable group is not, standing alone, sufficient
                    to establish a prima facie case of discrimination under Batson's first
                    step").
                                   Appellant further argues that the State committed misconduct
                    during voir dire by using the word "victim" and asking prospective jurors
                    whether crime victims deserve a fair trial. "To determine if prejudicial
                    prosecutorial misconduct occurred, the relevant inquiry is whether a
                    prosecutor's statements so infected the proceedings with unfairness as to
                    result in a denial of due process." Anderson v. State, 121 Nev. 511, 516,
                    118 P.3d 184, 187 (2005). "A prosecutor's comments should be viewed in
                    context, and 'a criminal conviction is not to be lightly overturned on the
                    basis of a prosecutor's comments standing alone."         Knight v. State, 116
                    Nev. 140, 144-45, 993 P.2d 67, 71 (2000) (quoting United States v. Young,
                    470 U.S. 1, 11 (1985)). We conclude that the prosecutor's single reference
                    to whether crime victims deserve a fair trial and infrequent use of the
                    word "victim" during voir dire did not render the proceedings unfair
                    Therefore no relief is warranted on this claim.
                                   Appellant next argues that the district court abused its
                    discretion by rejecting three proffered jury instructions. His first proffered
                    instruction concerned witness credibility and was based on a California
                    instruction. 2 While his instruction was more robust in its description of



                              2 Appellant   proposed the following instruction regarding witness
                    credibility:

                                         The credibility or believability of a witness
                                   should be determined by anything that reasonably
                                   tends to prove or disprove the truth or accuracy of
                                                                        continued on next page . .
SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A    0044
                 what matters jurors should consider in weighing a witness' credibility, the
                 district court's instruction included many elements of the proffered


                 . . . continued
                               that testimony. Among the factors that you may
                               consider are the witness's ability to see, hear, or
                               otherwise perceive things about which the witness
                               testified; the witness's ability to remember and
                               describe what happened; the witness's behavior
                               while testifying; whether the witness understood
                               the questions and answered them directly;
                               whether the witness's testimony was influenced by
                               a factor such as bias or prejudice, a personal
                               relationship with someone involved in the case, or
                               a personal interest in how the case is decided; the
                               witness's attitude about the case or testifying;
                               whether the witness made a statement in the past
                               that is consistent or inconsistent with his or her
                               testimony; whether the witness's testimony was
                               reasonable when considering all the other
                               evidence in the case; whether other evidence
                               proved or disproved any fact about which the
                               witness testified; whether the witness admitted to
                               being untruthful; the witness's character for
                               truthfulness; whether the witness has been
                               convicted of a felony; whether the witness engaged
                               in conduct that reflects on his or her believability;
                               and was the witness promised immunity or
                               leniency in exchange for his or her testimony.
                                   If you do not believe a witness's testimony
                             that he or she no longer remembers something,
                             that testimony is inconsistent with the witness's
                             earlier statement on that subject.
                                   If you believe that a witness has lied about
                             any material fact in the case, you may disregard
                             the entire testimony of that witness or any portion
                             of his testimony which is not proved by other
                             evidence.

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    e
                    instruction and appellant has not identified any prejudice resulting from
                    the omission of his instruction. 3 Therefore, we conclude that no relief is
                    warranted in this regard. Appellant's second and third proffered
                    instructions advised the jurors about evidence that is susceptible to two
                    interpretations. 4 We have considered similar instructions and concluded


                          3 The    district court gave the following instruction regarding witness
                    credibility:

                                         The credibility or believability of a witness
                                   should be determined by his/her manner upon the
                                   stand, his/her relationship to the parties, his/her
                                   fears, motives, interest or feelings, his/her
                                   opportunity to have observed the matter to which
                                   he/she testified, the reasonableness of his/her
                                   statements and the strength or weakness of
                                   his/her recollections.
                                         If you believe that a witness has lied about
                                   any material fact in the case, you may disregard
                                   the entire testimony of that witness or any portion
                                   of his testimony which is not proved by other
                                   evidence.
                          4Appellant  proposed the following instruction regarding evidence
                    susceptible to two interpretations:

                                         If the evidence in this case is subject to two
                                   constructions or interpretations, each of which
                                   appears to you to be reasonable, and one of which
                                   points to the guilt of the Defendant, and the other
                                   to the Defendant being not guilty, it is your duty
                                   to adopt the interpretation which will admit of the
                                   Defendant's being not guilty, and reject that which
                                   points to guilt.
                                        You will notice the rule applies only when
                                   both of the two possible opposing conclusions
                                   appear to you to be reasonable. If, on the other
                                   hand, one of the possible conclusions should
                                                                      continued on next page . . .
SUPREME COURT
        OF
     NEVADA
                                                            5
(0) I947A    ,zep
                that it is not error to reject such instructions where the jury is properly
                instructed on reasonable doubt.     Hooper v. State, 95 Nev. 924, 927, 604
                P.2d 115, 117 (1979); Bails v. State, 92 Nev. 95, 97, 545 P.2d 1155, 1156
                (1976). Because the jury was instructed on reasonable doubt, we conclude
                that the district court did not abuse its discretion in this regard.      See
                Crawford v. State, 121 Nev. 744, 748, 121 P.3d 582, 585 (2005).
                             Finally, appellant contends that the evidence presented at
                trial was insufficient to support the jury's finding of guilt. In particular,
                he contends that the evidence shows corporal punishment, not child abuse.
                Our review of the record on appeal, however, reveals sufficient evidence to
                establish guilt beyond a reasonable doubt as determined by a rational trier
                of fact.   See Origel-Candido v. State, 114 Nev. 378, 381, 956 P.2d 1378,
                1380 (1998); Jackson v. Virginia, 443 U.S. 307, 319 (1979). Testimony was
                introduced showing that appellant struck the victim in the face
                repeatedly, causing her head to hit a cabinet and her nose to bleed. The
                jury could reasonably infer from the evidence presented that he was guilty
                of child abuse, despite his claim that he merely disciplined the victim, no
                medical treatment was necessary, and no lasting harm resulted.      See NRS
                200.508(1). It is for the jury to determine the weight and credibility to
                give conflicting testimony, and the jury's verdict will not be disturbed on
                appeal where, as here, substantial evidence supports it.       See Bolden v.

                  . continued
                            appear to you to be reasonable and the other to be
                            unreasonable, it would be your duty to adhere to
                            the reasonable deduction and to reject the
                            unreasonable, bearing in mind, however, even if
                            the reasonable deduction points to the Defendant's
                            guilt, the entire proof must be beyond a reasonable
                            doubt to support a verdict of guilty.

SUPREME COURT
        OF
     NEVADA

                                                      6
(0) 1947A
                State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981); see also McNair v. State, 108
                Nev. 53, 56, 825 P.2d 571, 573 (1992).
                            Having considered appellant's claims and concluded that they
                lack merit, we
                            ORDER the judgment of conviction AFFIRMED.



                                                                                      , C.J.
                                                         Hardesty


                                                                                         J.
                                                         —C2CM6S6er
                                                         Parraguirre


                                                          saaut-ct. 14-3                 J.
                                                         Douglas




                cc: Hon. Kathleen E. Delaney, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                     7
(0) 1947A